Exhibit 10.47

 

Date: July 14, 2005

  Extension: 1

STANDARD

LEASE RENEWAL FORM

LEASE to be renewed is that certain lease described as follows:

 

Lessor:    TRICO RENTS, a California General Partnership Lessee:    CERADYNE,
INC., a Delaware Corporation Property Leased:    205 Paularino Avenue, Costa
Mesa, CA 92626 Lease Dated:    January 5, 2005

The term of the referenced Lease is hereby extended from:

November 1, 2005 through October 31, 2010

With the following changes only:

A. Security Deposit increased from $5,220.00 to $5,860.00

B. Rent. The monthly rent for the period of this Lease Extension will be:

 

Months

   Monthly Rent

11/01/05 – 10/31/06

   $ 5,100.00

11/01/06 – 10/31/07

   $ 5,253.00

11/01/07 – 10/31/08

   $ 5,410.00

11/01/08 – 10/31/09

   $ 5,573.00

11/01/09 – 10/31/10

   $ 5,740.00

The above rental schedule does not include the estimated monthly Common Area
Operating Expense, which is currently $120.00

C. Late Rent Adjustments. Notwithstanding other provisions in this lease which
pertain to the payment of rent, or late charges, it is understood and agreed
that if the Lessee fails to pay the rent specified in this lease, within the
timeframe specified, for three (3) or more times in any twelve (12) month period
after the commencement date of this lease, then the Lessor may, at the Lessor’s
option, increase the monthly rent for the balance of the lease by ten
(10) percent. Said increase shall commence after the Lessor gives the Lessee a
thirty day notice, in writing, that the increase shall go into effect.

D. Restoration of the Premises. On or before the scheduled termination of this
Lease, or any variations thereof, the Lessee shall at Lessee’s expense restore
the Premises to the original condition, taking into consideration the reasonable
wear and tear of the Premises and in accordance to the provisions of this lease.
The requirements of restoration in this paragraph shall not exceed the
requirements of restoration in the original lease term.

E. Option to Cancel. Lessee shall have the right to cancel this Lease causing
same to become null and void and of no further force or effect under the
following terms and conditions:

 

  1. Lessee shall notify Lessor in writing, a minimum of one hundred and eighty
days, prior to the effective date of the selected cancellation date of the
Lease.

 

  2. The selected cancellation date shall be between November 1, 2008 and
October 31, 2009.

 

APPROVED BY:     APPROVED BY:

LESSOR:

 

/s/ TCH

   

LESSEE:

 

/s/ JJP

DATE: 8/11/05

   

DATE: 8/2/05

LEASE EXTENSION

 

Page 1 of 2



--------------------------------------------------------------------------------

Date: July 14, 2005

  Extension: 1

STANDARD

LEASE RENEWAL FORM

 

  3. On or before the selected cancellation date the Lessee shall pay to the
Lessor a cancellation fee equal to one half of the remaining sums due the Lessor
as rent for the balance of the Lease contract.

 

  4. The Lessee shall not be in default under any of the terms and conditions of
this Lease.

 

  5. The Lessee must also cancel all other Leases in the complex located on the
Southwest corner of Paularino Avenue and Redhill Avenue in Costa Mesa,
California that are owned by the Lessor on the same selected cancellation date
per the terms of the cancellation clause contained in each Lease. Said Leases
pertain to the following addresses:

 

Premises

   Lease Dated    Commencement
Date    Expiration
Date

201 Paularino Avenue – Costa Mesa, CA

   02/04/05    06/01/05    10/31/10

205 Paularino Avenue – Costa Mesa, CA

   01/05/05    01/15/05    10/31/10

225 Paularino Avenue – Costa Mesa, CA

   08/05/86    09/01/86    10/31/10

235 Paularino Avenue – Costa Mesa, CA

   03/23/86    05/01/84    10/31/10

3159-A Paularino Avenue – Costa Mesa, CA

   03/11/97    04/01/97    10/31/10

3159-B Redhill Avenue – Costa Mesa, CA

   02/04/05    06/01/05    10/31/10

3161 Redhill Avenue – Costa Mesa, CA

   01/24/04    04/01/04    10/31/10

3163 Redhill Avenue – Costa Mesa, CA

   03/31/86    04/01/86    10/31/10

3165 Redhill Avenue – Costa Mesa, CA

   08/06/01    08/15/01    10/31/10

3169-A Redhill Avenue – Costa Mesa, CA

   10/28/85    11/01/85    10/31/10

Note: All of the above Leases are between Trico Rents, a California General
Partnership as Lessor and Ceradyne Inc., a Delaware Corporation as Lessee.

F. Roof Repairs. Notwithstanding the provisions of paragraph 7.2, it is
understood and agreed that the lessee shall be responsible for all roof
maintenance and repairs for the duration of this Lease or any extensions
thereof.

G. Liability Insurance. Notwithstanding the provisions of paragraph 8 it is
understood and agreed that in the event Lessee fails to provide liability
insurance, in accordance to the terms and conditions of paragraph 8, for any
three consecutive months of this lease then the Lessor may, at Lessor’s option,
increase the monthly rent for the remainder of the term of this lease by ten
percent.

All other terms and conditions of the Lease dated January 5, 2005 shall remain
the same.

 

APPROVED BY: LESSOR     APPROVED BY: LESSEE

TRICO RENTS, a California General Partnership

   

CERADYNE, INC., a Delaware Corporation

By:

 

Trico Realty Inc., its Manager

   

/s/ Thomas C. Harrison

   

/s/ Jerrold J. Pellizon

     

Jerrold J. Pellizon

8/11/05

   

8/2/05

Date

     

Date

      AFTER HOURS EMERGENCY CONTACT:      

Name:

 

Fernando Hernandez

     

Phone:

 

(714) 715-0293 (CELL)

       

(951) 778-2768 (HOME)

LEASE EXTENSION

 

Page 2 of 2